                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              EUGENE DIVISION



KEVIN MARK MCFARLAND,                                        6:19- cv-01066-MK
                                                        OPINION AND ORDER
            Plaintiff,
      v.

STATE OF OREGON, COUNTY OF LANE,
LANE COUNTY CIRCUIT COURT,
PATRICIA PERLOW, and DEBORAH STOLL,

            Defendants.


AIKEN, District Judge.

      Plaintiff, Kevin McFarland, has filed a Motion for Temporary Restraining

Order (doc. 8) ("TRO") against defendants seeking a TRO and Preliminary

Injunction enjoining all proceedings in Lane County Circuit Court Case No.

18CR33889. For the reasons set forth below, plaintiffs motion is DENIED.

      As far as the Court can discern from Plaintiffs submissions, he is currently

facing charges of "Unauthorized Use of a Motor Vehicle, Elude by Vehicle, Reckless

Endangering, Interfering with Police, Resisting Arrest, and Criminal Mischief 2 as




Page 1 - ORDER AND OPINION
a result of incidences that occurred on or around 05/19//2018." Pl's. Ex Parte Mot.

for TRO at 51. Plaintiff has filed suit in this Court against the State of Oregon,

Lane County Circuit Court, and various state actors, alleging violations of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq ("ADA").             Plaintiff

complains that he made twelve requests for accommodations under the ADA related

to his autism spectrum disorder with the Lane County Circuit Court, three of which

were granted.    Pl's. Ex. Parte Mot. for TRO at 36.      He also complains that the

presiding judge in his state court case erred in finding, after an adversarial hearing,

that plaintiff was competent to proceed in participating and assisting in the defense

of his criminal case.

      Initially, the Court notes that the same general legal standards govern

temporary restraining orders and preliminary injunctions. Fed. R. Civ. P. 65; New

Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347 n.2 (1977). A

plaintiff seeking such relief must establish (1) a likelihood of success on the merits;

(2) a likelihood of irreparable harm in the absence of preliminary relief; (3) the

balance of equities tips in the plaintiffs favor; and (4) a preliminary injunction is in

the public interest. Winter v. Nat'l Resources Def. Council, 555 U.S. 7, 21 (2008). A

court may not enter a preliminary injunction without first affording the adverse

party notice and an opportunity to be heard. Fed. R. Civ. P. 65(1)(2); People of State

of Cal. ex rel. Van De Kamp v. Tahoe Regional Planning Agency, 766 F.2d 1319,

1322 (9th Cir. 1985). By contrast, an emergency temporary restraining order may

be entered without notice. See Fed R. Civ. P. 65(b)(l)(A) (restricting availability of




Page 2 - ORDER AND OPINION
ex parte temporary restraining orders to situations in which "immediate and

irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition").

      Normally, the Court would examine plaintiffs motion through the prism of

the factors outlined in Winter.   However, plaintiff seeks an order enjoining state

court criminal proceedings. Requests for such injunctive relief implicate federalism

and comity concerns.     In recognition of those concerns, Congress has broadly

forbidden federal courts from staying state court proceedings through the Anti-

Injunction Act ("AIA"). See 28 U.S.C. § 2283 ("A court of the United States may not

grant an injunction to stay proceedings in a State court except as expressly

authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to

protect or effectuate its judgments."). It is unclear whether the ADA is a recognized

exception to AIA. See Gunter-Ritter v. Robarts Properties, LP, 2018 WL 2388804, at

*2 (E.D. Cal. 2018)

      Nonetheless, even if an action brought under the ADA is an exception to the

AIA, "the principles of equity, comity, and federalism that must restrain a federal

court when asked to enjoin a state court proceeding" still apply when considering

whether to award such injunctive relief. See also Younger v. Harris, 401 U.S. 37,

43-49 (1971) (enunciating the principles of federal abstention in the context of

ongoing state criminal prosecutions). Abstention is required under Younger when a

state judicial proceeding is pending, the proceedings implicate important state

interests, and the state proceedings provide an adequate opportunity to raise




Page 3 - ORDER AND OPINION
constitutional challenges. Middlesex County Ethics Comm. v. Garden State Bar

Ass'n, 457 U.S. 423, 431 (1982); Sprague v. Oregon, 2007 WL 1138462, *4 (D. Or.

April 16, 2007).   Exceptions to the Younger abstention doctrine are permitted,

however, where (1) irreparable injury as a result of the prosecution is both "great

and immediate"; (2) the state law flagrantly and patently violates the Constitution

of the United States; (3) there is a showing of bad faith or harassment; or (4) other

unusual    circumstances    exist   that   require   issuance    of   the   requested

relief. Mitchum, 407 U.S. at 230.

      Here, the state criminal proceedings are ongomg, and plaintiff has been

informed of his rights to pursue grievances through the Oregon Justice Department

ADA grievance process.      It is unclear whether he has pursued or exhausted

remedies through this process. The Court also finds that for the purposes of the

extraordinary relief sought here, plaintiff has failed to show that any of the

exceptions to Younger apply in this case. While the Court is not insensitive to the

needs of defendants with autism, the mere fact that a defendant must defend

himself in state criminal proceedings does not demonstrate irreparable harm.

Younger, 401 U.S. at 46 ("[T]he cost, anxiety, and inconvenience of having to defend

against ... criminal prosecution, [is not] considered irreparable in the special legal

sense of that term."). Further, there is no showing that the state law under which

defendant was charged patently violates the U.S. Constitution. A review of the

motion and complaint fails to reveal any bad faith or harassment that would justify

federal interference in the underlying state proceedings. Finally, the Court finds




Page 4 - ORDER AND OPINION
that there are no other unusual or extraordinary circumstances that require

granting plaintiffs requested relief at this time.

        Setting aside the concerns noted above, the motion would still be denied

based on the factors outlined in Winter.        Plaintiff has not shown a sufficient

likelihood of success on the merits of this case. Further, an emergency injunction is

likely not in the public interest for the reasons underlying the Younger abstention

doctrine and the AIA. Thus, based on the record, the Court declines to grant the

extraordinary relief requested by plaintiff.

                                   CONCLUSION

        For the reasons set forth above, Plaintiffs' Emergency Ex Parte Motion for

TRO (doc. 8) is DENIED.

IT rs   so ORDERED.
                                          N)
                         DATED this ~ay of August 2019.



                                      aAAAGL~
                                     ANN AIKEN
                                  U.S. District Judge




Page 5 - ORDER AND OPINION
